814 A.2d 1042 (2002)
175 N.J. 200
Patricia McQUEEN, Plaintiff-Respondent,
v.
James BROWN and Steven Cook, Defendants-Appellants.
Supreme Court of New Jersey.
Argued September 10, 2002.
Decided October 10, 2002.
Kenneth M. Goldman, Atlantic City, argued the cause for appellants (Douglas E. Gershuny, Executive Director, Cape Atlantic Legal Services, Inc., attorney).
William A. Thompson, III, Atlantic City, argued the cause for respondent (Callaghan Thompson & Thompson, attorneys).
Melville D. Miller, Jr., President, submitted a brief on behalf of amicus curiae, Legal Services of New Jersey (Mr. Miller, attorney; Mr. Miller and Joseph Harris Davis, on the brief).
PER CURIAM.
The judgment is affirmed, substantially for the reasons expressed in Judge Eichen's opinion of the Appellate Division, reported at 342 N.J.Super. 120, 775 A.2d 748 (2001).
For affirmanceChief Justice PORITZ and Justices COLEMAN, LONG, VERNIERO, LaVECCHIA, ZAZZALI and Judge PRESSLER (temporarily assigned)7.
OpposedNone.